Citation Nr: 1637535	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an immune system deficiency (claimed as sinus, throat and ear infections).

2.  Entitlement to service connection for headaches, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from July 1969 to January 1972, including service in the Republic of Vietnam from November 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran's appeal initially included a claim for service connection for bilateral hearing loss.  However, at a June 2011 RO hearing, he withdrew his appeal of that claim.  Thus, the Board has no longer has jurisdiction over that claim.

The Board notes that on his VA Form 9, the Veteran had requested a Board hearing before a travelling Veterans Law Judge at the RO.  However, in January 2011, the Veteran changed his request to an RO hearing before a Decision Review Officer in lieu of the Travel Board hearing he had originally requested.  In June 2011, he appeared and testified at a "Form 9" RO hearing.  A copy of the transcript of this hearing is associated with the claims file.  

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not diagnosed to have an immune system deficiency but to have chronic sinusitis and allergic rhinitis, which are not related to his military service.

CONCLUSION OF LAW

An immune system deficiency (claimed as sinus, throat and ear infections) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran's claim is that he has an immune system deficiency that had its onset in service and has manifested itself through various types of upper respiratory infections involving his sinuses, throat and ears.  It appears that his essential argument is that he had his tonsils out shortly before he entered into the Army.  Then, while in AIT in September 1969, he was hospitalized with pneumonia.  Subsequently, before he was recovered, he was sent to Vietnam where he was exposed for approximately six weeks to burning trash and feces until he reached his permanent station in Saigon where he was with the Military Police.  Within two to three months later, he acquired syphilis and began developing more and more problems with recurring infections.  He testified he would go to the clinic for treatment at night while he was working where the medics would give him Penicillin shots.  He stated that he doubted this treatment was recorded.  He further stated that these episodes of infections would start with him getting headaches and drainage in his throat, but otherwise did not testify any further as to his symptoms during these episodes.  However, he further testified that, when he returned to the States, he would go home on the weekends, and would see his father's physician (and then another physician after that one retired) for treatment instead of going on sick call.  However, it was not until he started seeing Dr. P that it was determined that his immune system needed to be boosted and he was placed on gamma globulin shots.  Then later he started treating with a physician at the VA.  He also received treatment from an allergist, who treated him with allergy shots for several years.  As for his current symptoms, it appears he stated at that time he was still getting sinus infections three or four times a year.  See June 7, 2011 Hearing transcript.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

With regard to a current disability, the medical evidence does not establish the Veteran has an actual diagnosis of an immune system deficiency.  The Veteran underwent VA examinations in January 2016.  The examiner was asked to review the evidence of record and to clarify the Veteran's diagnosis.  The examiner stated that the "Veteran has never been diagnosed with an immune system deficiency. He has been diagnosed with allergic rhinitis, chronic sinusitis and deviated septum [status post] surgical correction."  A review of the other medical evidence of record supports that conclusion.  Private treatment records from 2002 to 2008 only show treatment for pharyngitis, upper respiratory infection, sinusitis and allergic rhinitis.  VA treatment records only note allergic rhinitis and sinusitis.  The Board acknowledges that letter from the Veteran's private physician, Dr. I, dated in February 2010 strongly suggests the Veteran has an immunodeficiency, the diagnoses actually given are Chronic Bronchitis, Chronic Sinusitis, Recurrent Upper Respiratory infections, and Perennial and Seasonal Allergic Rhinitis.  Likewise, the February 2010 private treating physician's note from Dr. P did not advise the Veteran was diagnosed to have an immune system deficiency but to have numerous sinus infections and bronchitis (i.e., upper respiratory infections) that seem to be due to a disrupted immune system.  Consequently, the Board does not find that the Veteran has a current disability of an "immune system deficiency" for which service connection can be granted.  Rather, the Board finds that the current disabilities for which service connection must be considered are chronic sinusitis and allergic rhinitis as identified by the VA examiner in January 2016.  The Board does not believe the Veteran was seeking service connection for a deviated septum as his claim really was for infections and that is an actual physical defect rather than an illness like an infection.  

The Board acknowledges that the Veteran has alleged, and the early medical evidence showed, that he had bronchitis and ear infections as well as sinus infections.  However, the current medical evidence since he filed his claim in March 2009 does not establish that the Veteran has had chronic ear infections or chronic bronchitis.  In fact, at a June 2009 VA audiology examination for his claim for service connection for bilateral hearing loss and tinnitus, the Veteran reported that he used to get ear infections in the 1970s and 1980s but he no longer has them.  None of the VA treatment records demonstrate treatment for or a diagnosis of ear infections.  The last treatment seen for an ear infection was in 2004.  

As for bronchitis, the Board acknowledges that the VA examiner diagnosed the Veteran to have recurrent bronchitis.  However, this appears to be based solely on the Veteran's self-report that he has bronchitis three to four times a year if his sinus infections are not treated early.  The last treatment for bronchitis seen in the medical records was in 2003.  The Veteran has been treating with the VA since the beginning of 2009 and those treatment records do not show any diagnosis of bronchitis.  Consequently, there is no clinical evidence to support the VA examiner's diagnosis.  Furthermore, based upon the Veteran's report, any episode of bronchitis is merely a worsening of an episode of sinusitis and, in that respect, it would be considered as part of that condition.  Based upon the examination, it is clear the Veteran does not have a chronic lung disorder ratable itself.  Thus, the Board does not believe that it need consider any contention for bronchitis as a separate disorder outside of the claim for chronic sinusitis.

Having found the Veteran's current disabilities for which service connection may be considered are characterized as chronic sinusitis and allergic rhinitis, the Board must consider whether the evidence establishes they are related to his military service either because they had their onset in service or are otherwise related to some injury, disease or event in service.

Notably, on his enlistment examination in April 1969, the Veteran reported a history of ear, nose and throat trouble, which was noted to comprise occasional "ENT infections."  He also reported having his tonsils removed at the age of 17.  However, no abnormalities were noted on his Report of Medical Examination.  The clinical records show that he was treated for a sore throat and slight fever in August 1969.  At the end of September 1969, he presented to sick call with a temperature of 101.4 degrees.  He was noted to have an acute respiratory disease without meningeal signs or chest pain on breathing.  It was noted he lived in the barracks, and he was admitted to the "ARD wards."  The inpatient treatment records from that hospitalization show he was treated for four days.  A history shows he was admitted w/ one day history of fever, chills and a sore throat.  A chest X-ray taken showed evidence of previous granulomatous disease but was otherwise negative.  The final diagnosis was "Infection, upper respiratory, acute."  The next evidence of any upper respiratory infection is a March 1971 clinical note from Fort GG Meade.  Notably, the service treatment records do not contain any treatment notes during the Veteran's period of service in Vietnam, including treatment for Syphilis.  However, the Veteran's separation Report of Medical Examination dated in December 1971 notes he was treated for Syphilis in 1969 but was an otherwise normal adult male.  Remarkably on his Report of Medical History, unlike at his enlistment examination, the Veteran denied a history of ear, nose and throat trouble.  He also denied a history of chronic or frequent colds, sinusitis and hay fever.

Based on these records, the Board finds that they do not support that the Veteran's chronic sinusitis and allergic rhinitis had their onset in service or were aggravated by service beyond their nature progression.  These records show the Veteran was only treated a few times in service for upper respiratory infections.  The Board acknowledges the Veteran's testimony that the service treatment records do not show all the treatment he had in service for his various infections.  However, even if the Veteran's report is true, that still fails to explain the Veteran's failure to report his history of problems on his Report of Medical History at the time of his separation examination.  He has stated he was having persistent problems with sinus, throat and ear infections, as well as headaches (which are a separate claim), and yet he denied a history of all of these problems at the time of his separation examination.  

Furthermore, the Board finds that the preponderance of the evidence is against finding that the Veteran's chronic sinusitis and allergic rhinitis are otherwise related to any injury, disease or event incurred in service.  The Board acknowledges that the Veteran's two treating private physicians attempted to provide favorable medical opinions in support of the Veteran's claim. However, these medical opinions lack probative value because they are too speculative in that the physicians stated the Veteran's chronic infections were related to a disruption of his immune deficiency (also called immunodeficiency) and that it was possible that this may be related his exposures in Vietnam during his military service, such as exposure to Agent Orange, but they could not say with certainty.  

Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. §  3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this case, the Veteran's treating physicians could not confirm the etiology of the Veteran's chronic infections, only that they could possibly be related to service.  These opinions do not, therefore, have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Furthermore, the medical opinion provided by the Veteran's allergist, Dr. I, lacks probative value because it appears to be based upon an inaccurate factual premise, which is that the Veteran was treated for pneumonia prior to his being sent to Vietnam.  The service treatment records, however, do not demonstrate treatment for pneumonia but for an acute upper respiratory infection.  X-rays of the chest taken at that time were normal.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The Board finds rather that the most probative and persuasive medical opinion of record is that provided by the January 2016 VA examiner.  After a thorough review of the claims file and an interview and examination of the Veteran, the examiner opined that it is less likely as not that his claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  In providing a rationale for this opinion, the VA examiner stated that the Veteran has never been diagnosed with an immune system deficiency.  Rather he has been diagnosed with allergic rhinitis, chronic sinusitis and deviated septum status post-surgical correction.  The examiner commented that the Veteran has been evaluated by both ENT (ear, nose and throat) and allergy specialists.  He was noted to have improved after treatment both medically and surgically.  The examiner opined that it is likely that the Veteran's deviated septum increased his underlying sinus congestion as his reports after surgery of the number of exacerbations improved significantly.  The examiner further opined that it is possible that the Veteran had allergies and was not aware of them until he was not tested, and it is likely he had a deviated septum for years (as there is no history of nasal trauma per the Veteran's report).  The examiner stated that whether or not they contributed to his illness in service versus the physical stress of Vietnam affecting his immune system is unknown.  However, the examiner opined that the above conditions are more likely to have contributed than any exposure in Vietnam because usually, after removal from exposure, symptoms resolve or would have prolonged chronic symptoms.  In this Veteran's case, however, his symptoms were intermittent, which is more consistent with allergic rhinitis/sinusitis.

After considering the VA examiner's medical opinion along with the remaining evidence of record, the Board finds that it is highly probative and persuasive nexus evidence because she clearly based her opinion upon a full review of the record and provided a clear and concise rationale for the opinion provided, which is supported by the other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For example, the examiner's statement that the Veteran's exacerbations have improved since surgery is supported by the medical evidence that demonstrates the Veteran underwent surgical septal reconstruction with inferior turbinate submucous resection, endoscopic bilateral nasal anterior windows with tissue removal and endoscopic excision of left concha bullosa air cell in December 2002 with a subsequent lessening of the treatment for or reports of episodes of sinusitis since 2005.  At the January 2016 VA examination, the Veteran also reported a lessening of episodes since his move to a different climate.  It appears he moved around September 2013 as that is when he established treatment at a new VA Medical Center.  

Furthermore, although the Veteran testified at the June 2011 hearing his episodes had gotten as bad as occurring three to four times a year, the medical evidence fails to demonstrate that they were occurring at such frequency.  Particularly the available treatment records show the Veteran having only one to two episode per year since his surgery in 2002.  Admittedly, some of these were protracted episodes - most notably one that last at least three months from June to August of 2003.  Significantly, however, an April 2011 VA Primary Care note (which is actually the first treatment note showing the Veteran discussed his allergic rhinitis/recurrent sinusitis with his primary care physician at VA), he reported that his sinusitis occurs one to two times per winter.  He also reported that he no longer sees an allergist or needed to use Singulair (an asthma/allergy medication), again indicating an improvement in his condition (notably this was before his move to a different climate).  The last treatment record from his allergist is from December 2008.  

Consequently, not only did correcting the Veteran's septal deviation improve his symptoms but also so did moving to a different climate as he clearly removed himself from exacerbating stimuli, for example allergens, that were likely keeping his condition from improving.  The Board notes that, except for noting his past medical history for allergic rhinitis and surgical history of deviated septum repair for repeated sinus infections, the VA treatment records since September 2013 at the new VA Medical Center do not contain any notations of complaints of or treatment for acute episodes of sinusitis until December 2015.  Thus, the VA treatment records are consistent with the examiner's rationale.  

In addition, the Board finds the Veteran's report that he only had episodes of three to four infections per year to be consistent with the VA examiner's rationale that his having allergies and a deviated septum were more likely to have contributed to his condition than any exposure in Vietnam because, if due to his exposures in Vietnam, they would have resolved or become prolonged symptoms rather than intermittent like they were.   Furthermore, the fact that his symptoms did resolve with treatment means they is also consistent with the VA examiner's opinion that his symptoms were more consistent with allergic rhinitis/sinusitis.

The Board acknowledges that Veteran's report of an onset of these various infections during his active service while he was in Vietnam and a continuation of them since then.  However, the Veteran reported having occasional ENT infection prior to his entry into service.  See April 22, 1969 Report of Medical History.  He had at least two upper respiratory infections in the three months of his active service prior to his going to Vietnam - one of which was severe enough for him to be hospitalized for four days and for him to recall and his being treated for "pneumonia."  Furthermore, the Veteran had his tonsils out at the age of 17 indicating he had problems with infections of the tonsils prior to service as well.  Thus, the contemporaneous medical evidence would appear to indicate the Veteran had some problems with upper respiratory infection prior to his time in Vietnam.  However, as no specific problem was noted on entry, the Board cannot say for sure that the Veteran had a pre-existing condition.  The Board only points out that this evidence suggests that the Veteran's problem with chronic infections of the upper respiratory system may not have been triggered by his time in Vietnam as he so contends.  Consequently, the contemporaneous medical evidence is inconsistent with the Veteran's report thereby lessening the probative value of his testimony.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Moreover, when considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In certain situations, lay evidence can be competent and sufficient to establish a diagnosis of a condition and medical evidence is not necessarily required where the determinative issue involves a medical diagnosis or causation.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  However, although the Veteran is competent in certain situations to provide a diagnosis of simple conditions, he is not competent to provide evidence as to more complex medical questions.  See e.g., Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  The Board finds rather that the conditions at issue in this case often have overlapping symptoms that require specialized knowledge, as well as specialized testing, to diagnosis and could have various different etiologies.  In that respect, they fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  

Therefore, the Veteran's statements as to what symptoms he had, that he sought treatment, what treatment he received, and how often he had to seek treatment are within the realm of his competency to testify, but his statements that he had "infections" to the extent they are supposed to be diagnostic in nature, in other words to indicate he had a sinus infection (i.e. sinusitis), an ear infection, etc., the Board finds his statements lack probative value as he is not competent to make such a diagnosis.  Nor does the Board finds any statements relating his current sinus infections to any injury, disease or event incurred in service to be probative nexus evidence and the Veteran is not competent to render such a medical opinion.  Rather only his statements as to a continuity of symptoms since service are competent evidence. 

Finally, the Board acknowledges that the Veteran's service in the Republic of Vietnam means that he is presumed to have been exposed to tactical herbicides, such as Agent Orange, during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, neither chronic sinusitis nor allergic rhinitis are diseases enumerated in 38 C.F.R. § 3.309(e) as having been found to have an association with such herbicide exposure such that a presumption of service connection is warranted.  Furthermore, neither of these conditions are enumerated in 38 C.F.R. § 3.309(a) as chronic diseases subject to presumptive service connection if found to have manifested to a compensable degree within one year of the Veteran's discharge from service.  Consequently, service connection based upon a showing of chronicity or a continuity of symptomatology is not warranted pursuant to 38 C.F.R. § 3.303(b).

Moreover, the Board notes that, with regard to the Veteran's claim of an immune system deficiency caused by exposure to herbicide during his service in the Republic of Vietnam, VA has specifically found that a presumption of service connection as based upon such exposure is not warranted for immune system disorders (immune suppression, allergy, and autoimmunity).  See Determinations Concerning Illnesses Discussed In National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  Although this does not preclude service connection on a direct basis, the evidence would clearly have to demonstrate that, in the Veteran's specific case, his immune system disorder was the result his exposure to herbicides.  As previously discussed, in the present case, the evidence does not even show a diagnosis of an immune system disorder much less that the Veteran's particular condition was caused by his exposure to herbicides as the medical opinions provided are too speculative and lack probative value to establish any such nexus.  The Board acknowledges that the January 2016 VA examiner did not specifically address the Veteran's exposure to herbicides such as Agent Orange but she did discuss his Vietnam service and her rationale clearly considered such service and clearly felt that any exposure he had during such service would not be the etiology of his current chronic sinusitis and allergy rhinitis.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for an immune system deficiency, claimed as sinus, ear and throat infections, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an immune system deficiency (claimed as sinus, throat and ear infections) is denied.


REMAND

Unfortunately, the Board finds that remand of the Veteran's claim for service connection for headaches is warranted for due process purposes.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In July 2015, the Board remanded the Veteran's claim to obtain a VA examination with a medical opinion.  The VA examiner was requested to provide medical opinions for both direct and secondary service connection.  Unfortunately, the January 2016 VA examiner only provided an opinion as to secondary service connection.  She did not provide an opinion as to whether the Veteran's claimed headaches are directly related to his military service.  Consequently, the Board must remand again for compliance with its previous remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the January 2016 VA examiner and request she provide an addendum to her previous medical opinion with regard to the Veteran's claim for service connection for headaches.  If the prior examiner is not available, then the Veteran's case should be referred to another examination with the requisite medical expertise to provide the requested medical opinion.  An in-person examination should NOT be scheduled unless requested by the individual providing the medical opinion.  

After review of the Veteran's claims file, the examiner should answer the following question:

Is it at least as likely as not (at least a 50 percent probability) that the headache disorder diagnosed on examination in January 2016 had its onset in service or is directly related to any injury, disease or event incurred in service, to include the Veteran's in-service exposure to herbicides (such as Agent Orange) or his reported exposure to burning trash and feces during his first six weeks while serving in the Republic of Vietnam.

The examiner should provide a complete explanation for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


